DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Warning
4.	Applicant is advised that should claim 2 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamiura (US 2006/0066285).

Per claim 1, Minamiura teaches a battery system comprising:
(Fig. 1; battery 100; ¶24);
a voltage sensor (Fig. 1; voltage measurement portion 102; ¶25) configured to detect a voltage of the battery;
a current sensor (Fig. 1; current measurement portion 103; ¶25) configured to detect a current that passes through the battery; and
a controller (Fig. 1; combination of calculation portions 108 and 109, computation portion 110, and judgement portion 111; ¶30-35) configured to perform internal resistance calculation to calculate an internal resistance of the battery, and configured to execute a predetermined operation based on a result of the internal resistance calculation (Based on the internal resistance calculations, a judgement may be made that either a short-circuit is present or that an internal resistance value can be output (Fig. 4)), wherein:
the internal resistance calculation comprises obtaining a regression line through a regression analysis of a current-voltage plot obtained from the voltage sensor and the current sensor, and calculating the internal resistance from a slope of the regression line; the controller is configured to calculate a first internal resistance through the internal resistance calculation based on a first detection group of detection values of the voltage and the current that are detected a plurality of times (An internal resistance value Rcd during charging and discharging of the battery 100 is calculated from a slope of a regression line in a voltage-current plot (Fig. 4; ¶45)), and calculate a second internal resistance through the internal resistance calculation based on a second detection group of detection values of the voltage and the current that are detected a plurality of times (An internal resistance value Rc during charging is calculated from a slope of a regression line in a voltage-current plot (Fig. 4; ¶45)); and the controller is configured to execute the predetermined operation when a resistance difference between the first internal resistance and the second internal resistance is smaller than a reference value, and is configured not to execute the predetermined operation when the resistance difference is larger than the reference value (When the difference between the internal resistance values Rcd and Rc is less than a threshold value, the internal resistance of the battery 100 is determined as the minimum value between Rcd and Rc (Fig. 4; ¶49).  Otherwise, a judgement may be made that a short-circuit is present (Fig. 4; ¶51)).

Claim Objections
7.	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claims 2 and 4, the prior art of record is silent on the battery system of claim 1, wherein the controller is configured to determine whether said first criterion, said second criterion, and said third criterion are met, as required by these claims.

Allowable Subject Matter
8.	Claim 3 is deemed allowable.  In particular, the prior art of record is silent on the following feature: “the controller is configured to calculate a voltage difference between a maximum voltage and a minimum voltage, out of voltages detected a plurality of times, with respect to each of a plurality of current ranges in the current-voltage plot; and the controller is configured to perform the internal resistance calculation when the voltage difference is smaller than a reference value in all of the current ranges, and is configured not to perform the internal resistance calculation when the voltage difference is larger than the reference value in any of the current ranges.”




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852